 

EXHIBIT 10.2

 

$5,800,000.00

July 12, 2013

Woodland Hills, California

 

TALON INTERNATIONAL, INC.
PROMISSORY NOTE

 

 

FOR VALUE RECEIVED, the undersigned, TALON INTERNATIONAL, INC., a Delaware
corporation (“Borrower”), hereby absolutely and unconditionally promises to pay
to the order of CVC CALIFORNIA, LLC, a Delaware limited liability company
(“Lender” and, together with the Borrower, the “Parties”), in lawful money of
the United States of America, and in immediately available funds, subject to
Section 3 below, the principal sum of Five Million Eight Hundred Thousand
Dollars and Zero cents ($5,800,000.00), together with interest on the unpaid
principal balance of this Note, at the rate of One Percent (1.0%) per annum,
until paid in full; provided, however, that during the continuance of any Event
of Default (as such term is defined in Section 4 below), the unpaid principal
balance of this Note shall bear interest at the lesser of Fifteen Percent (15%)
per annum or the highest rate permitted by applicable law, which interest shall
be payable on demand. Interest shall be calculated on the basis of a year of 365
days and charged for the actual number of days elapsed.

 

1.     Maturity Date. The principal amount of this Note, and any accrued but
unpaid interest thereon, shall be due and payable in full on January 12, 2014
(the “Maturity Date”).

 

2.     Method of Payment. All payments of principal, interest and all other
amounts payable in respect of this Note shall be made in lawful money of the
United States of America to Lender at such address as designated from time to
time by Lender in writing to Borrower or by electronic wire funds transfer of
immediately available funds pursuant to written instructions provided to
Borrower by Lender. If any payment of principal or interest on this Note is due
on a day that is not a business day, such payment will be due on the next
succeeding business day (with additional interest thereon for the period of such
delay).

 

3.     Prepayments.

 

3.1     Voluntary Prepayments. Borrower may prepay this Note, in whole or in
part, at any time and from time to time in its discretion without premium or
penalty. Any partial prepayment shall not affect the obligation to continue to
pay in full the amount of the payments hereunder until the entire unpaid
principal balance hereof and all accrued interest hereon has been paid in full.

 

3.2     Mandatory Prepayments. To the extent that, at any time and from time to
time while this Note is outstanding, the Borrower and/or any of its subsidiaries
receives Available Debt Proceeds, the Borrower shall, immediately upon receipt
of Available Debt Proceeds, make a prepayment under this Note in an amount equal
to fifty percent (50%) of such Available Debt Proceeds. For purposes of this
Note, “Available Debt Proceeds” means any and all aggregate net proceeds
received by the Borrower and/or any of its subsidiaries with respect to
indebtedness for borrowed money (“Indebtedness”) incurred after the date of
issuance of this Note to the extent in excess of the first $1,250,000 (in the
aggregate as to all such Indebtedness) of such net proceeds; provided, however,
that nothing contained in this Section 3.2 shall be deemed to permit the
incurrence of any Indebtedness in violation of Section 4(d) below. In
determining the amount of net proceeds, there shall be deducted from gross
proceeds only the reasonable costs and expenses incurred by the Borrower and its
subsidiaries which are directly related to the subject financing transaction,
and no deduction shall be made or taken for any amounts paid or payable to
affiliates of the Borrower or any of its subsidiaries (other than payment or
reimbursement of incidental travel and entertainment expenses incurred in
connection with the subject financing transaction).

 

 
1

--------------------------------------------------------------------------------

 

 

3.3     Prepayment Terms and Discounts. Any prepayments of the obligations under
this Note shall be applied first to interest and then to principal.
Notwithstanding anything to the contrary set forth in this Note, in the event
that this Note is prepaid in full in advance of the of the Maturity Date, the
following discounts shall be applied to the obligations hereunder: (a) the
principal amount of this Note shall be deemed reduced by Two Hundred Thousand
Dollars ($200,000) if the entire principal amount (as discounted) and all
accrued interest on this Note is paid in full on or prior to September 12, 2013
(the “First Incentive Date”); (b) the principal amount of this Note shall be
deemed reduced by One Hundred Fifty Thousand Dollars ($150,000) if the entire
principal amount (as discounted) and all accrued interest on this Note is paid
in full subsequent to the First Incentive Date and on or prior to October 12,
2013 (the “Second Incentive Date”); and (c) the principal amount of this Note
shall be deemed reduced by One Hundred Thousand Dollars ($100,000) if the entire
principal amount (as discounted) and all accrued interest on this Note is paid
in full subsequent to the Second Incentive Date and on or prior to November 12,
2013.

 

4.     Defaults. The occurrence of any one or more of the following events will
constitute an event of default hereunder (“Event of Default”):

 

(a)     if Borrower fails to pay when due any payment of principal or interest
on this Note; or

 

(b)     if Borrower, or any subsidiary of Borrower accounting for 5% or more of
Borrower’s consolidated gross revenues, under the laws of any jurisdiction: (i)
consents to the appointment of a trustee, receiver, assignee, liquidator or
similar official with respect to its business or assets; (ii) makes a general
assignment for the benefit of its creditors; (iii) admits in writing its
inability to pay generally its debts as they mature; (iv) takes advantage, as
against its creditors, of any insolvency, bankruptcy or other such law or
statute; or (v) institutes a proceeding with respect to Borrower or any such
subsidiary, or has an involuntary proceeding instituted against it, seeking a
judgment of insolvency, bankruptcy, or any other similar relief under any
bankruptcy, insolvency, or other similar law affecting creditors’ rights, or
seeking or obtaining the appointment of a receiver, liquidator, trustee,
custodian, conservator, sequestrator or other such person with respect to
Borrower or any such subsidiary, that (in the case of an involuntary proceeding)
is not dismissed within sixty (60) days thereafter; or

 

(c)     if Borrower pays any dividend or distribution upon or in respect of any
of its capital stock, returns any capital or makes any distribution of assets on
or in respect of any of its capital stock, redeems any shares of its capital
stock, or establishes any sinking fund for any such purpose; or

 

 
2

--------------------------------------------------------------------------------

 

 

(d)     if Borrower or any of its subsidiaries, without the express prior
written consent of Lender, incurs or becomes obligated in respect of
Indebtedness in an aggregate principal amount at any time outstanding in excess
of the sum of (i) the then outstanding principal amount of this Note plus (ii)
$4,500,000; or

 

(e)     if Borrower or any of its subsidiaries grants or suffers to exist any
lien or encumbrance on any of its assets to secure any Indebtedness which, when
aggregated with all other outstanding Indebtedness of Borrower and its
subsidiaries, is in an outstanding principal amount in excess of the sum of (i)
the then outstanding principal amount of this Note plus (ii) $4,500,000.

 

Upon the occurrence and during the continuance of an Event of Default hereunder
(unless waived in writing by Lender), Lender may, at its option, by written
notice to Borrower, declare the entire unpaid principal balance of this Note,
together with all accrued and unpaid interest thereon, and all other amounts
payable hereunder, immediately due and payable; provided, however, that upon the
occurrence of any Event of Default as described in Section 4(b) above, the
entire unpaid principal balance of this Note and all accrued and unpaid interest
thereon and all other amounts payable hereunder shall automatically become due
and payable, without requirement of any notice or demand.

 

5.     Miscellaneous.

 

5.1     Expenses. Borrower agrees to pay all costs and expenses (including
without limitation attorney’s fees) incurred by Lender in connection with or
related to the enforcement of any obligations under this Note, whether or not
suit be brought.

 

5.2     Waiver. All amounts payable under this Note shall be payable in full
when due, without deduction or offset. Borrower hereby waives grace, diligence,
presentment, demand, notice of demand, dishonor, notice of dishonor, protest,
notice of protest, any and all exemption rights against the indebtedness
evidenced by this Note and the right to plead any statute of limitations as a
defense to the repayment of all or any portion of this Note, and interest
thereon, to the fullest extent allowed by law, and all compensation of
cross-demands pursuant to California Code of Civil Procedure Section 431.70. No
delay, omission or failure on the part of Lender in exercising any right or
remedy hereunder, and no forbearance or course of dealing, shall operate as a
waiver of such right or remedy or any other right or remedy of Lender.

 

5.3     Successors; Assignment. All of the terms, agreements, covenants,
representations, warranties, and conditions of this Note are binding upon, and
inure to the benefit of and are enforceable by, the Parties and their respective
successors and permitted assigns; provided, however, that Borrower may not
assign or transfer this Note or any of its obligations hereunder without the
express prior written consent of Lender, which consent may be withheld,
conditioned or delayed in Lender’s sole discretion.

 

 
3

--------------------------------------------------------------------------------

 

 

5.4     Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly given if (and then
three business days after) it is sent by registered or certified mail, return
receipt requested, postage prepaid, or if (and then one business day after) it
is sent by prepaid nationally recognized guaranteed overnight delivery or
courier service such as Federal Express, and addressed to the intended recipient
as set forth below:

 

If to Borrower:

 

CVC California, LLC
c/o Comvest Capital, LLC
525 Okeechobee Blvd., Suite 1050
West Palm Beach, FL 33401
Attn: Robert O’Sullivan
Telephone: (561) 727-1800
Facsimile: (561) 727-2100

 

If to Lender:

 

Talon International, Inc.
21900 Burbank Blvd., Ste. 270
Woodland Hills, CA 91367
Attn: Lonnie Schnell
Telephone: (818) 444-4100
Facsimile: (818) 444-4110

 

Either Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, messenger service, telecopy, telex,
ordinary mail, or electronic mail), but no such notice, request, demand, claim,
or other communication shall be deemed to have been duly given unless and until
it actually is received by the intended recipient. Either Party may change the
address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other notice in the manner herein
set forth.

 

5.5     Time. Time is of the essence in the performance of this Note.

 

5.6     Headings. The article and section headings contained in this Note are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Note.

 

5.7     Governing Law. This Note and the performance of the obligations of the
Parties hereunder shall be governed by and construed in accordance with the laws
of the State of New York, without giving effect to any choice of law principles
(other than Section 5-1401 of the New York General Obligations Law).

 

5.8     Amendments and Waivers. No amendment, modification, replacement,
termination, or cancellation of any provision of this Note shall be valid,
unless the same shall be in writing and signed by each Party sought to be bound
by such amendment, modification, replacement, termination or cancellation. No
waiver by any Party of any default hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default hereunder or affect in any
way any rights arising because of any prior or subsequent such occurrence.

 

 
4

--------------------------------------------------------------------------------

 

 

5.9     Severability. If any provision of this Note should be held unenforceable
or void, that provision shall be deemed severable from the remaining provisions
and shall in no way affect the validity of this Note except that if such
provision relates to the payment of any monetary sum, then Lender may, at its
option, accelerate this Note and all outstanding principal and accrued interest
thereon shall be immediately due and payable.

 

5.10   Collection Costs. In the event of default or breach by Borrower of any
obligations or other provisions set forth in this Note, Borrower agrees to pay
on demand all costs of collection, including reasonable attorneys’ fees,
incurred by Lender in connection therewith.

 

5.11   Authority. Borrower hereby represents and warrants to Lender that, by its
execution below, Borrower has the full corporate power, authority and legal
right to execute and deliver this Note and that the indebtedness evidenced
hereby constitutes a valid and binding obligation of Borrower without exception
or limitation.

 

5.12   Remedies. The rights and remedies of Lender under and in respect of this
Note are cumulative and in addition to any other rights or remedies otherwise
available to Lender at law or in equity. Nothing herein will be considered an
election of remedies.

 

[The remainder of this page is intentionally blank]

 

 
5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower has executed and delivered this Note as of the date
first above written.

 

 

 

BORROWER:

 

TALON INTERNATIONAL, INC.

                     By: /s/ Lonnie D. Schnell       Lonnie D. Schnell     Its:
Chief Executive Officer  

 

 

S-1